DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    GERALD T. STASHAK, M.D.P.A., a/a/o BESLINE LAGUERRE,
                         Appellant,

                                     v.

              SECURITY NATIONAL INSURANCE COMPANY,
                             Appellee.

                              No. 4D21-369

                              [July 21, 2021]

Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case Nos.
502012SC23358 and 2020AP20.


   Chad A Barr and Dalton L. Gray of Law Office of Chad A. Barr, P.A.,
Altamonte Springs, for appellant.

  Anthony J. Parrino and Jennifer W. Opiola of Reynolds Parrino &
Shadwick, P.A., St. Petersburg, and Sunia Yvette Marsh of Law Offices of
Christina M. Sanabria, Tampa, for appellee.

PER CURIAM.

   Affirmed. See Bartow HMA, Inc. v. Sec. Nat’l Ins. Co., No. 4D21-167
(Fla. 4th DCA July 14, 2021).

MAY, FORST and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.